Morton, J.
This is an action of tort for the conversion of a piano. There was a verdict for the plaintiff and the case is here on exceptions by the defendant to the admission of a written lease of the piano from the plaintiff to J. Q. Beal and Son from whom the defendant afterwards bought it, and to the re*457fusai of the presiding judge to give certain rulings that were asked for, and to certain instructions that were given by him.
1. The lease was clearly admissible, we think, to show the nature' of the right of Beal and Son and to rebut any presumption of agency on their part.
2. The defendant contends that the question of the authority of Beal and Son to make the sale should have been left to the jury, and that the silence of the plaintiff and its delay in enforcing its rights constituted a fraud on the defendant, and estop it to assert any title to the piano. We see no ground on which either branch of the contention can stand. There was no evidence of any authority from the plaintiff to Beal and Son to sell the piano and the judge rightly so ruled and instructed the jury. They were merely lessees of the piano, and the fact that they had a retail store and kept musical instruments for sale, and that this was known to the plaintiff did not enlarge their authority or give them any right to sell the piano. Coggill v. Hartford & New Haven Railroad, 3 Gray, 545. Sargent v. Met-calf, 5 Gray, 306. Burbank v. Crooker, 7 Gray, 158. Neither was there any evidence of estoppel for the jury to consider, and on this question also the ruling of the judge was right. The plaintiff was not bound to inform the defendant of the arrangement between it and Beal and Son and it did not know and had no reason to know or believe that the defendant intended to purchase the piano of Beal and Son or that Beal and Son intended to sell it. The defendant did not know of the existence of.the lease and therefore could hot have been led in any way to make the purchase by the delay of the plaintiff in enforcing its rights or by its silence. The grounds of an estoppel are entirely wanting.
3. What we have said disposes of the first and second requests. In regard to the other two it is enough to say that neither was applicable to the case before the court, and both were rightly refused.

Exceptions overruled.